Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a module for echo cancellation” in claims 5 and 15, and “a module for signal generation” in claims 7 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “A module for echo cancellation” in claims 5 and 15, and “a module for signal generation” in claims 7 and 17 correspond to a combination of hardware and software capable of performing the recited functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Such subject matter is the determination that the object is a liquid and the state of the object is a type of the liquid.
MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enablement requirement. These factors and their analysis follow:
The breadth of the claims;
The breadth of claims 10 and 20 is narrow as the claims are directed towards determining a specific state of an object which is a liquid state. This points towards enablement.
The nature of the invention;
The invention addresses signal sensing based on orthogonal frequency-division multiplexing (OFDM) technology. More particularly, the invention of claims 10 and 20 addresses using reflected signals to determine a type of liquid. As there is limited prior art that teaches using reflected waves to determine the type of liquid, this is a nascent field. This points away from enablement.
The state of the prior art;
The prior art of signal sensing based on orthogonal frequency-division multiplexing (OFDM) technology, particularly using reflected signals to determine a type of liquid, was still developing as of the earliest filing date. This points away from enablement.
The level of one of ordinary skill;
Because the art of signal sensing based on orthogonal frequency-division multiplexing (OFDM) technology, particularly using reflected signals to determine a type of liquid, was still developing as of the earliest filing date, the level of ordinary skill in the art would be low. One of ordinary skill with a degree in engineering or physics and experience working in radar applications would not be familiar with signal sensing based on orthogonal frequency-division multiplexing (OFDM) technology, particularly using reflected signals to determine a type of liquid. This points away from enablement.
The level of predictability in the art;
Electrical inventions are generally predictable. Level of predictability in the art is high. This points towards enablement.
The amount of direction provided by the inventor;
There is very little to no direction provided by the inventor(s). The recitations regarding determining a type of liquid to output state of an object are not sufficient to enable a skilled person to carry out the invention. Additionally, the steps of determining liquid type are not explained. The disclosure recites only that it is possible to determine that the object is liquid and judge what type of liquid it is (for example, water or alcohol). This points away from enablement.
The existence of working examples; and
No working examples were provided for practicing the invention. This points away from enablement.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The quantity of experimentation would be substantial because very little information is provided as to how to use the recited system to judge what type of liquid (for example, water or alcohol) the object is. This points away from enablement.
	Analysis of the preceding Wands factors supports the conclusion that one of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation; therefore, the Examiner finds claims 10 and 20 not enabled by the instant Specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 4, 7 thru 9, 11 thru 14, and 17 thru 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2018/0235481 A1), hereinafter Liu ‘481, in view of J.Liu (J. Liu, Y. Chen, Y. Wang, X. Chen, J. Cheng and J. Yang, "Monitoring Vital Signs and Postures During Sleep Using WiFi Signals," in IEEE Internet of Things Journal, vol. 5, no. 3, pp. 2071-2084, June 2018, doi: 10.1109/JIOT.2018.2822818.), hereinafter J.Liu.
Regarding claim 1, Liu ‘481 discloses a system for signal sensing, comprising:
a sensing device (a first device 100 [0058]), comprising: 
a transmitter (a transmitter 110 [0059])
a receiver (a receiver 120 [0060])
an oscillator, coupled to the transmitter and the receiver, for generating a clock signal (an oscillator 116 which provides a reference clock signal [0079])
a processor for coupling to the sensing device (signal processing circuitry may be provided as a digital signal processor [0068])
the transmitter generates a plurality of output signals and transmits the plurality of output signals according to the clock signal (the reference clock signal may drive the forming of the radio frequency signal T(t) by the transmitter 110 [0079])
the receiver receives at least one first output signal reflected by an object in the plurality of output signals according to the clock signal according to the first output signal (the reflected signal R(t) is received by the receiver 120 [0082])
the processor identifies a state of the object and outputs the state of the object (the vital sign estimator 160 may perform a frequency analysis of the signals and output the determined frequency/frequencies [0099])
However, Liu ’481 does not disclose:
generating a plurality of subcarriers orthogonal to each other
respectively modulating a plurality of subsignals of a signal according to the plurality of subcarriers
obtaining a channel state information
J.Liu teaches analyzing the CSI (channel state information) of WiFi signal based on OFDM (orthogonal frequency-division multiplexing) [III. System Design].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘481 to include the teachings of J.Liu because doing so would enable tracking of vital signs concurrently without dedicated/wearable sensors or additional wireless infrastructure in home and many other nonclinical environments, as recognized by J.Liu.
Regarding claim 11, Liu ‘481 discloses a method for signal sensing used in a system for signal sensing, the system for signal sensing comprising a sensing device (a first device 100 [0058]) and a processor (signal processing circuitry may be provided as a digital signal processor [0068]), the sensing device comprising a transmitter (a transmitter 110 [0059]), a receiver (a receiver 120 [0060]), and an oscillator coupled to the transmitter and the receiver (an oscillator 116 [0079]), the method for signal sensing comprising:
generating a clock signal by the oscillator (an oscillator 116 which provides a reference clock signal [0079])
generating a plurality of output signals, and transmitting the plurality of outputs signals according to the clock signal by the transmitter (the reference clock signal may drive the forming of the radio frequency signal T(t) by the transmitter 110 [0079])
receiving at least one first output signal reflected by an object in the plurality of output signals according to the clock signal according to the first output signal by the receiver (the reflected signal R(t) is received by the receiver 120 [0082])
identifying a state of the object and outputting the state of the object by the processor (the vital sign estimator 160 may perform a frequency analysis of the signals and output the determined frequency/frequencies [0099])
However, Liu ‘481 does not disclose:
generating a plurality of subcarriers orthogonal to each other
respectively modulating a plurality of subsignals of a signal according to the plurality of subcarriers
obtaining a channel state information
J.Liu teaches analyzing the CSI (channel state information) of WiFi signal based on OFDM (orthogonal frequency-division multiplexing) [III. System Design].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘481 to include the teachings of J.Liu because doing so would enable tracking of vital signs concurrently without dedicated/wearable sensors or additional wireless infrastructure in home and many other nonclinical environments, as recognized by J.Liu.
Regarding claims 2 and 12, Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 1 and the method for signal sensing according to claim 11, respectively, wherein in an operation of identifying the state of the object according to the channel state information, the processor obtains at least one complex number in a time domain according to the channel state information, converts the complex number in the time domain into a frequency domain signal in a frequency domain, and identifies the state of the object according to the frequency domain signal (the desired vital sign(s) may be identified from the output signal by appropriate analysis techniques, such as Fast Fourier Transform [Liu ‘481, 0032] & the frequency interval may correspond to an expected frequency range of the vital sign(s) to be determined, i.e., the heart rate and/or the respiratory rate [Liu ‘481, 0099]).
Regarding claims 3 and 13, Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 2 and the method for signal sensing according to claim 12, respectively, wherein the frequency domain signal comprises:
a second dimension, in an operation of identifying the state of the object according to the frequency domain signal, the processor identifies a first range of the first dimension in the frequency domain signal and identifies a first maximum value of the second dimension in the first range as a first physiological information ([Liu ‘481, 0099], cited and incorporated in the rejection of claim 2/ claim 12)
the processor identifies a second range of the first dimension in the frequency domain signal and identifies a second maximum value of the second dimension in the second range as a second physiological information ([Liu ‘481, 0099], cited and incorporated in the rejection of claim 2/ claim 12)
However, Liu ‘481, as modified by J.Liu, does not disclose a first dimension.
J.Liu teaches setting range of breathing rate from 10 to 37 b/min and heart rate from 60 to 80 b/min [III. System Design – C. System Overview]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘481 to include the teachings of J.Liu because doing so would lead to working on different frequency bands of the CSI measurements for accurate vital signs estimation, as recognized by J.Liu.
Regarding claims 4 and 14, Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 3 and the method for signal sensing according to claim 13, respectively, wherein the first dimension represents beats per minute ([J.Liu, III. System Design – C. System Overview], cited and incorporated in the rejection of claim 3/ claim 13), the second dimension represents frequency, the first physiological information represents a respiratory frequency, and the second physiological information represents a heartbeat frequency ([Liu ‘481, 0099], cited and incorporated in the rejection of claim 2/ claim 12).
Regarding claims 7 and 17, Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 1 and the method for signal sensing according to claim 11, respectively.
However, Liu ‘481, as modified by J.Liu, does not disclose transmitting a plurality of packets according to a packet configuration information by a module for signal generation to generate the signal.
J.Liu teaches transmitting packets at different packet transmission rate [VII. Performance Evaluation - F. Impact of Various Factors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘481 to include the teachings of J.Liu because doing so could slightly improve performance of the system, as recognized by J.Liu.
Regarding claims 8 and 18, Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 1 and the method for signal sensing according to claim 11, respectively, wherein the object is a user and the state of the object is a respiratory frequency of the user ([Liu ‘481, 0099], cited and incorporated in the rejection of claim 2).
Regarding claims 9 and 19, Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 1 and the method for signal sensing according to claim 11, respectively, wherein the state of the object is a position of the object (if the target changes position, the PLL can track this change and the vital signs will be centered to a new DC level due to the new target position [Liu ‘481, 0091]).
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘481, in view of J.Liu, and further in view of Guarin Aristizabal et al (US 2019/0187245 A1), hereinafter Guarin Aristizabal.
Regarding claims 5 and 15, Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 1 and the method for signal sensing according to claim 11, respectively.
However, Liu ‘481, as modified by J.Liu, does not disclose a module for echo cancellation, wherein in an operation of obtaining the channel state information according to the first output signal, the module for echo cancellation is configured to cancel an interference signal in the first output signal, wherein the interference signal is transmitted via a first path between the transmitter and the receiver, and the first path is not reflected via the object.
Guarin Aristizabal teaches cancelling of the interference signal or signals [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘481 to include the teachings of Guarin Aristizabal because doing so would aid in the improvement of SNR of the system, as recognized by Guarin Aristizabal.
Regarding claims 6 and 16, Liu ‘481, as modified by J.Liu and Guarin Aristizabal, discloses the system for signal sensing according to claim 5 and the method for signal sensing according to claim 15, respectively.
However, Liu ‘481, as modified by J.Liu and Guarin Aristizabal, does not disclose filtering the first output signal with the interference signal cancelled by the processor using a filter to delete at least one outlier data.
Guarin Aristizabal teaches that the filter 112 and the filtering of the first signal in order to remove high frequency noise [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘481 to include the teachings of Guarin Aristizabal because doing so would aid in the improvement of SNR of the system, as recognized by Guarin Aristizabal.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘481 in view of J.Liu, and further in view of Ha et al (US 2020/0117863 A1), hereinafter Ha.
Liu ‘481, as modified by J.Liu, discloses the system for signal sensing according to claim 1 and the method for signal sensing according to claim 11, respectively.
However, Liu ‘481, as modified by J.Liu, does not disclose that the object is a liquid and the state of the object is a type of the liquid.
Ha teaches recognizing the contents of the container by recognizing a signal structure that characteristically occurs when a particular material (e.g., grain alcohol) is inside the container; and detecting an anomaly in the contents by determining that the signal structure of the measured RF response differs by more than a threshold amount [0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘481 to include the teachings of Ha because doing so would allow classification of contents of a closed container in a non-invasive manner, without opening the container, as recognized by Ha.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648